Case: 19-13512    Date Filed: 09/28/2020   Page: 1 of 16



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-13512
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:17-cv-00050-MW-CAS


JENNIFER LYNN JOHNSON,

                                                              Plaintiff-Appellant,

                                     versus

FLORIDA DEPARTMENT OF CORRECTIONS,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                              (September 28, 2020)

Before WILSON, MARTIN, and LAGOA, Circuit Judges.

PER CURIAM:

      Jennifer Johnson appeals the district court’s order granting summary

judgment to her former employer, the Florida Department of Corrections
                Case: 19-13512       Date Filed: 09/28/2020       Page: 2 of 16



(“FDOC”), on her claims of gender and disability discrimination and retaliation.

Johnson also appeals the denial of her post-judgment motion for reconsideration.

She raises several arguments in support of her appeal.1 First, she argues that the

district court erroneously granted summary judgment because she was

constructively discharged as the result of gender and disability discrimination, as

well as duress, coercion, and material misrepresentation. Second, she argues that

the district court erred in not considering evidence related to the threat of arrest and

her actual arrest as material adverse actions supporting her retaliation claim.

       We affirm the district court’s order as to both of Johnson’s claims. The

district court properly granted summary judgment to the FDOC on Johnson’s

gender and disability discrimination claims because evidence did not show that she

was constructively discharged; was coerced; or that the FDOC induced her to

resign by way of misrepresentation. And although the district court did not discuss

all of the evidence submitted by Johnson in support of her retaliation claims, there

is no indication it did not consider it. This includes the evidence that Johnson was

arrested after her employment with the FDOC ended. The district court therefore

did not err by granting FDOC summary judgment on Johnson’s retaliation claims.


       1
         In addition to the procedural and substantive challenges described below, Johnson
summarily raised other arguments, including whether the district court erred by (1) finding that
she did not establish prima facie cases of disability discrimination and retaliation, and
(2) denying her motion for reconsideration. However, because Johnson fails to adequately brief
the arguments, they are abandoned. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
681 (11th Cir. 2014).
                                                2
              Case: 19-13512     Date Filed: 09/28/2020   Page: 3 of 16



                                          I.

      Johnson began working for the FDOC in 2005. She was employed as a

correctional officer at Franklin Correctional Institution (FCI) throughout her

career. Early in Johnson’s career, she had positive performance reviews and was

recognized for her good work. Johnson says everything changed in 2010, when

she noticed FCI’s culture change to become centered around “a ‘good ol’ boy’ club

based on family relations or sex.” She started having conflicts with her supervisors

and co-workers, especially Lieutenant Wilburn Messer. Messer became Johnson’s

Captain and shift supervisor in 2014.

      Johnson said she suffered “continued harassment” from Messer, including

sexual harassment and reprimands based on false allegations. In particular,

Johnson was reprimanded on November 24, 2015 for pushing a prisoner. A few

days after the alleged pushing incident, she requested a counseling referral to the

Employee Assistance Program (EAP) to help her cope with emotional distress.

She went on leave on November 28, 2015. While on leave, Johnson filed a

response to the pushing complaint, saying the incident never happened. In light of

her response, FDOC gave Johnson a mandatory counseling referral to the EAP

concerning “the well-being of others.” As a result of this referral, Johnson had to

attend a certain number of EAP counseling meetings while she was on medical

leave. She never came back to work.


                                          3
              Case: 19-13512     Date Filed: 09/28/2020   Page: 4 of 16



      One other incident in Johnson’s work history stands out and is relevant to

her claim on appeal. On July 15, 2015, a few months before the alleged pushing

incident, one of Johnson’s co-workers, Andrea Woodberry, filed a complaint

against Johnson, claiming Johnson pointed an AR-15 rifle at Woodberry and some

prisoners while Johnson was working in the yard. The FDOC assigned Inspector

James Padgett to conduct a criminal investigation of this complaint. On May 10,

2016, while Johnson was still on leave, FCI’s Warden arranged for Johnson to

speak with Padgett. During that meeting, Padgett read Johnson her Miranda rights

and informed Johnson she was under investigation for pointing a weapon at

someone. After meeting with Padgett, the Warden spoke with Johnson. The

Warden told Johnson she was not compliant with the mandatory EAP

requirements. Johnson responded that she had been compliant. The Warden then

told her that “it was in [Johnson’s] best interest to resign.” Johnson had been

carrying resignation papers in her car for some time, not sure when to use them.

Now in response to the Warden’s comment she went to her car to retrieve the

resignation letter, and tendered her resignation.

      Later, Padgett arrested Johnson for aggravated assault with a deadly weapon.

She was charged with two counts of assault. One of the charges was dropped and

the other was reduced to a misdemeanor with the adjudication withheld.




                                          4
                 Case: 19-13512       Date Filed: 09/28/2020      Page: 5 of 16



      Johnson filed suit against FDOC, claiming disability discrimination, gender

discrimination, retaliation, retaliation in violation of Florida’s whistleblower

statute, and false arrest. Following discovery, FDOC moved for summary

judgment based primarily on one defense: that Johnson voluntarily resigned. The

district court granted summary judgment to the FDOC. Rather than addressing

Johnson’s discrimination and retaliation claims separately, the district court found

that the threshold issue in the case was whether Johnson was constructively

discharged.

      First, the district court found that, even viewing the evidence in the light

most favorable to her, Johnson failed to meet the standard for constructive

discharge because she chose to resign.2 The court found Johnson could not have

been under intolerable conditions that would force her into resignation in May

2016, because she had been away from work for more than five months prior to her

resignation. The district court also found that Johnson’s grievances before her

November 2015 leave of absence did not constitute constructive discharge because

the circumstances were not so unbearable a reasonable person would be compelled

to resign. The circumstances Johnson alleged were that she was not given her

preferred job responsibilities and duties. This fell short of a constructive

discharge. Second, the district court found there was no coercion or duress in


      2
          The district court implicitly dismissed Johnson’s hostile work environment claim.
                                                5
               Case: 19-13512   Date Filed: 09/28/2020    Page: 6 of 16



Johnson’s resignation because she prepared her resignation letter before the May

2016 meeting with the Warden and the Warden did not threaten to arrest her at that

meeting. Rather, the district court said Johnson was exercising her free will to

resign, and as a result was not subjected to an adverse employment action. The

court therefore granted summary judgment to the FDOC on Johnson’s

discrimination and retaliation claims. The district court declined to exercise

supplemental jurisdiction over Johnson’s remaining state law claim and remanded

that claim to state court.

                                         II.

      We review de novo a district court’s grant of a motion for summary

judgment, viewing the evidence in the light most favorable to the non-moving

party. Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002).

Summary judgment requires the movant to show “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). All evidence is viewed in the light most favorable to the

non-movant. Weeks, 291 F.3d at 1311. We review the denial of a motion under

Rule 59 or Rule 60 for an abuse of discretion. Mays v. U.S. Postal Service, 122
F.3d 43, 46 (11th Cir. 1997) (per curiam) (Rule 59); Lambrix v. Sec’y, Fla. Dep’t

of Corr., 851 F.3d 1158, 1170 (11th Cir. 2017) (Rule 60).




                                          6
              Case: 19-13512      Date Filed: 09/28/2020    Page: 7 of 16



                                          III.

      Johnson says the district court also erred in granting summary judgment to

FDOC on her retaliation claim. She argues the district court disregarded evidence

that both the threat of her arrest and her actual arrest were material adverse actions

supporting a prima facie case for her retaliation claim.

      To make out a prima facie case of retaliation, the plaintiff must show:

(1) she engaged in statutorily protected activity; (2) she suffered a materially

adverse action; and (3) there was a causal connection between the two events. See

Chapter 7 Trustee v. Gate Gourmet, Inc., 683 F.3d 1249, 1258 (11th Cir. 2012). In

the retaliation context, an action is materially adverse when it is “harmful to the

point that [it] could well dissuade a reasonable worker from making or supporting

a charge of discrimination.” See Burlington N. & Santa Fe Ry. Co. v. White, 548
U.S. 53, 57, 126 S. Ct. 2405, 2409 (2006) (interpreting Title VII).

      The district court did not specifically address Johnson’s retaliation claim.

This is not surprising, however, because Johnson did not point to any facts to show

she suffered an adverse employment action. A party asserting a fact must support

it by “citing to particular parts of materials in the record, including depositions.”

Fed. R. Civ. P. 56(c). If the evidence a party relies on is inadequate to support the

asserted fact, the district court may disregard it. See Pace v. Capobianco, 283 F.3d
1275, 1280–81 (11th Cir. 2002).


                                           7
                Case: 19-13512        Date Filed: 09/28/2020       Page: 8 of 16



       On appeal, Johnson points to two purported adverse actions: (1) Padgett’s

threat to arrest her during their meeting on May 10; and (2) Johnson’s actual arrest

following her resignation. Neither helps Johnson show FDOC retaliated against

her.

       First, as described above, the record is completely devoid of evidence of

threat of an arrest. The transcript of Padgett’s and Johnson’s meeting does not

reflect any threat to arrest Johnson.3 Johnson did not testify that Padgett threatened

her. The fact that Padgett read Johnson her Miranda rights did not mean he was

arresting her. Rather, a Miranda-rights reading relates to “the admissibility of

incriminating statements provided by a criminal suspect during ‘custodial

interrogation.’” United States v. Phillips, 812 F.2d 1355, 1359 (11th Cir. 1987)

(per curiam) (quoting Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612

(1966)). There is no evidence of Padgett’s threat to arrest Johnson.

       Second, Johnson does not appear to have put the district court on notice that

she was proffering her actual arrest as an adverse employment action. At summary

judgment Johnson referenced her arrest, but only in reference to FDOC’s

“continued” retaliation and “harassment.” Since it did not know Johnson was




       3
         In the transcript, Padgett informed Johnson that she had “been identified as a suspect” in
a criminal case in which the charge was aggravated assault. Johnson asserted her right to
counsel and the interview ended.
                                                8
              Case: 19-13512      Date Filed: 09/28/2020    Page: 9 of 16



relying on this fact to prove an adverse employment action against her, the district

court can’t be said to have disregarded the arrest as evidence relevant on that point.

      The fact that Johnson did not assert her actual arrest as an adverse

employment action before the district court has consequences for her appeal.

Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1329 (11th Cir. 2004)

(holding that plaintiff abandoned new theory raised for the first time on appeal).

But even assuming Johnson properly preserved this argument, it is still due to be

dismissed on the merits. We have said “[a]n employment action is considered

‘adverse’ only if it results in some tangible, negative effect on the plaintiff's

employment.” Shotz v. City of Plantation, 344 F.3d 1161, 1181 (11th Cir. 2003)

(quotation marks omitted). Johnson’s arrest had no negative effect on her

employment because by the time she was arrested, she was no longer employed by

FDOC.

      Thus, even though the district court failed to independently address

Johnson’s retaliation claim, the district court did not err in granting summary

judgment to FDOC.

                                          IV.

      Johnson’s discrimination and retaliation claims all turn on whether she

suffered an adverse employment action. In her case, that means we must

determine whether her resignation was involuntary such that it constitutes an


                                            9
             Case: 19-13512     Date Filed: 09/28/2020   Page: 10 of 16



adverse employment action. See Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230,

1235–36 (11th Cir. 2004) (recognizing that termination is an adverse employment

action sufficient to support a prima facie case of discrimination). Although

“employee resignations are presumed to be voluntary,” a “constructive discharge”

is involuntary. See Hargray v. City of Hallandale, 57 F.3d 1560, 1567–68 (11th

Cir. 1995) (per curiam) (quotation marks omitted). “[W]hen an employee

involuntarily resigns in order to escape intolerable and illegal employment

requirements to which he or she is subjected because of race, color, religion, sex,

or national origin, the employer has committed a constructive discharge.” Morgan

v. Ford, 6 F.3d 750, 755 (11th Cir. 1993) (per curiam) (quotation marks omitted).

      Johnson says the district court erred by finding she was not constructively

discharged as a result of: (1) intolerable working conditions; (2) coercion or

duress; and (3) Padgett’s deception and misrepresentation of material fact.

A.    INTOLERABLE WORKING CONDITIONS
      Johnson says the district court improperly “watered down” the evidence she

submitted to prove her working conditions were intolerable. That evidence

includes the following: her co-workers and supervisors ridiculed her and called her

“crazy”; she was subjected to Messer’s sexual harassment; she was assigned to

duties that exacerbated her anxiety—which her supervisors knew about—and

required her to increase the dosage of her anxiety medications; and FDOC forced


                                         10
               Case: 19-13512      Date Filed: 09/28/2020      Page: 11 of 16



her into mandatory EAP counseling and prevented her from working at all. Based

on these facts, Johnson also asserts she has met the standard to show a hostile work

environment.

       First, the sex- or gender-related conduct is not sufficiently severe or

pervasive. “This circuit has required pervasive conduct by employers before

finding that a hostile work environment existed or a constructive discharge

occurred.” Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1231 (11th Cir.

2001) (per curiam). Any sexually charged comments Johnson alleges Messer

made took place over a period of “[p]robably about two months.” Johnson

testified that Messer wanted to “meet up” and that he made comments about her

breasts. Under this Circuit’s precedent, Johnson has failed to show sufficiently

pervasive conduct to constitute a hostile or intolerable work environment. 4

       Second, the remaining evidence Johnson relies on does not show that her

conditions were so intolerable as to compel resignation. See Morgan, 6 F.3d at 755




       4
          Compare Mendoza v. Borden, Inc., 195 F.3d 1238, 1247–48 (11th Cir. 1999) (en banc)
(holding no sex-based hostile work environment where male supervisor (1) told female employee
he was “getting fired up”; (2) rubbed his hip against employee’s hip while smiling and touching
her shoulder; (3) twice made a sniffing sound while looking at employee’s groin area and one
instance of sniffing without looking at her groin; and (4) constantly followed employee and
stared at her in a very obvious manner) with Morgan, 6 F.3d at 752, 756 (holding there was a
material question of fact about whether conditions were intolerable where male supervisor
(1) repeatedly invited female employee out; (2) directed several inappropriate and suggestive
remarks at employee; (3) hovered around employee’s work station for 3–4 hours at a time; and
(4) directed co-workers to send employee messages telling her how much supervisor missed her
and that she should drop sexual harassment charges because “no one would believe her”).
                                              11
             Case: 19-13512      Date Filed: 09/28/2020   Page: 12 of 16



(“[A] plaintiff “must demonstrate that her working conditions were so intolerable

that a reasonable person in her position would be compelled to resign.” (quotation

marks omitted and alterations adopted)). Instead of being stripped of all

responsibility, Johnson was assigned to different duties. See Poole v. Country

Club of Columbus, Inc., 129 F.3d 551, 553 (11th Cir. 1997) (holding that a

reasonable person might find being “[s]tripped of all responsibility . . . and isolated

from conversations with other workers” intolerable). Neither does Johnson’s

subjective preference for a particular job duty create intolerable conditions when

that duty is removed from her responsibilities. Doe v. Dekalb Cnty. Sch. Dist., 145
F.3d 1441, 1452 (11th Cir. 1998). And though Johnson says her co-workers

referred to her as “crazy,” this alleged harassment is insubstantial in comparison to

other cases in which this Court has found constructive discharge. See Wideman v.

Wal-Mart Stores, Inc., 141 F.3d 1453, 1455 (11th Cir. 1998) (finding constructive

discharge when employer’s conduct included improperly listing employee as a no-

show when she was not scheduled for work, written reprimands resulting in

suspension, soliciting negative comments about employee from other employees,

failing to schedule employee for work, and delaying authorization of medical

treatment). Finally, Johnson was required to attend mandatory EAP counseling,

but she never lost pay or benefits or was otherwise disciplined. Moreover,

Johnson’s EAP leave was at her request.


                                          12
              Case: 19-13512     Date Filed: 09/28/2020     Page: 13 of 16



      On this record, the district court did not err in finding that Johnson’s work

conditions were not intolerable. The district court did not water down Johnson’s

evidence. Johnson simply failed to offer evidence sufficient to meet her burden to

show constructive discharge. In any event, our independent review of the record

satisfies us that the district court did not err by dismissing Johnson’s hostile work

environment claim. See Gowski v. Peake, 682 F.3d 1299, 1311 (11th Cir. 2012)

(“To establish a hostile work environment claim under Title VII, the plaintiff must

show that the workplace is permeated with discriminatory intimidation, ridicule,

and insult, that is sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment.” (quotation

marks omitted)).

B.    COERCION OR DURESS

      Johnson next claims her resignation was involuntary because it was a result

of duress or coercion. Under the duress theory, this Court objectively considers,

under the totality of the circumstances, whether “the employer’s conduct in

obtaining the employee’s resignation deprived the employee of free will in

choosing to resign.” Hargray, 57 F.3d at 1568. While not dispositive, the

following factors are helpful:

             (1) whether the employee was given some alternative to
             resignation; (2) whether the employee understood the
             nature of the choice he was given; (3) whether the
             employee was given a reasonable time in which to

                                           13
             Case: 19-13512     Date Filed: 09/28/2020   Page: 14 of 16



             choose; (4) whether the employee was permitted to select
             the effective date of the resignation; and (5) whether the
             employee had the advice of counsel.
Id. “[R]esignations can be voluntary even where the only alternative to resignation

is facing possible termination for cause or criminal charges.” Id. This is because

the employee could “stand pat and fight.” Id. (quotation marks omitted).

      Johnson argues each of these factors weigh in favor of finding her

resignation was involuntary. Specifically, she says she had no alternative but to

resign because she had, just moments before, been threatened with arrest. This left

her with no time to make her choice, and she did not have the advice of counsel.

      The problem with Johnson’s theory is that she was not threatened with

arrest. As described above, Padgett did not threaten to arrest her—he simply read

Johnson her Miranda rights. Neither is there evidence the Warden threatened to

arrest Johnson when suggesting she resign. This record does not support Johnson’s

argument that her resignation was based on coercion or duress.

C.    MATERIAL MISREPRESENTATIONS

      Johnson claims her resignation was not voluntary because Padgett threatened

her with arrest knowing that “the threatened criminal prosecution could not be

substantiated” because he did not investigate and had no evidence supporting an

assault charge.




                                         14
               Case: 19-13512        Date Filed: 09/28/2020       Page: 15 of 16



       Under the misrepresentation theory, the “misrepresentation may be material

if it concerns an alternative to resignation, such as the possibility of criminal

prosecution.” Hargray, 57 F.3d at 1570. “[A]n employee is not required to show

that the employer intentionally deceived him in order for his resignation to be held

involuntary.” Id.

       But as we’ve said, there is no evidence that Johnson was threatened with

arrest at the time she resigned. Indeed, there is no indication of any other

misrepresentation Padgett made. Similarly, Johnson has not suggested that the

Warden made any misrepresentation to induce her to resign.

                                                V.

       Finally, we address Johnson’s appeal of the denial of her motion for

reconsideration under Rule 59(e).5 The only grounds for granting a Rule 59

motion are “newly-discovered evidence or manifest errors of law or fact.” Arthur

v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (per curiam) (quotation marks

omitted). The motion cannot be used to “relitigate old matters, raise argument or

present evidence that could have been raised prior.” Id. (quotation marks omitted).

       Johnson did not claim to meet this standard before the district court. Nor

does she in this appeal. She seeks to only relitigate the merits of her claims. We


       5
         Johnson also cited Rule 60(b), but this Court has recognized that when the post-
judgment relief sought is the setting aside of the grant of summary judgment, it is properly
characterized as a Rule 59(e) motion to alter or amend the judgment, rather than a Rule 60
motion for relief from the judgment. Mays, 122 F.3d at 46.
                                                15
             Case: 19-13512     Date Filed: 09/28/2020   Page: 16 of 16



therefore cannot say the district court abused its discretion in denying Johnson’s

motion for reconsideration.

      AFFIRMED.




                                         16